DETAILED ACTION
	This Office action is in response to the amendment filed 22 June 2022.  By this amendment, claims 1, 6, 11 are amended; claims 5 and 16-22 are cancelled; claims 24-35 are new.  Claims 1-4, 6-15, and 24-35 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-15, and 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, an oxidized coating covering the top surface of the die pad at the corner portions that are not covered by said top coating layer, wherein the oxidized coating is laterally in contact with the top coating layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-4, 9, and 10 depend from independent claim 1.
Independent claim 6 recites, inter alia, an additional top coating layer made of the second metallic material and arranged in contact with the top surface of the ground ring; and wherein corner portions of the top surface of the ground ring are not covered by said additional top coating layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 7, 8, and 30-35 depend from independent claim 6.
Independent claim 11 recites, inter alia, a further top coating layer made of the second metallic material and arranged in contact with top surfaces of the inner frame and outer frame; wherein portions of the inner frame at locations where the inner frame is connected with the tie bars are not covered by said further top coating layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 12-15 and 24-29 depend from independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
16 June 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813